Citation Nr: 1037739	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  07-22 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.	Entitlement to service connection for bilateral hearing loss. 

2.	Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1973. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The Board notes that there were additional issues included in the 
February 2006 rating decision, however, the Notice of 
Disagreement filed by the Veteran in June 2006 only included the 
hearing loss and tinnitus issues.  Therefore, those are the only 
issues before the Board at this time.  

In August 2010, the Veteran testified in a Travel Board hearing 
in front of the undersigned Veterans Law Judge.  The transcript 
of the hearing is associated with the claims file and has been 
reviewed.


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary for 
an equitable disposition of this appeal has been obtained.

2.	The competent medical evidence of record does not show that 
bilateral hearing loss manifested in service, manifested within 
one year after service or is related to service.  

3.	The evidence of record is in an approximate balance as to 
whether tinnitus is related to service.  




CONCLUSIONS OF LAW

1.	Bilateral hearing loss was not incurred in or aggravated by 
service; nor may it be presumed to be incurred therein.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

2.	Tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the Board is granting service connection for tinnitus, 
which is the full benefit sought on appeal regarding that issue.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

Regarding service connection for hearing loss, the Veteran was 
sent a VCAA letter in November 2005 that addressed the notice 
elements and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the appellant of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In this case, although the notice provided did not 
address either the rating criteria or effective date provisions 
that are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and hence 
no rating or effective date will be assigned with respect to this 
claimed condition.  

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained service treatment records, 
DD Form 214, private medical records and VA medical records.  The 
Veteran was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.  
The appellant was afforded a VA medical examination in February 
2010.  Significantly, neither the appellant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  This 
may be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2009).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Id.  

Where a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and a chronic 
disease or an organic disease of the nervous system, such as 
sensorineural hearing loss, manifests to a degree of 10 percent 
within one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

The personnel records show that the Veteran served in Vietnam and 
was a RW Pilot.  Although the Veteran alleges that he 
participated in flight operations in combat, the personnel 
records and a letter from the National Personnel Records Center 
show that the Veteran received many decorations and medals, but 
they do not indicate that the Veteran participated in combat.  
See 38 U.S.C.A. § 1154(b).  However, the Board has considered the 
Veteran's description of noise exposure in service.  The Board 
finds that the Veteran's claimed in-service noise exposure is 
consistent with his duty as a pilot and, moreover, he has 
competently and credibly testified as to such acoustic trauma.  
See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994).  

Specifically, the Veteran's contention that he was exposed to 
excessive noise during his military service while serving as a 
helicopter pilot, including gunfire, mortars, grenades, machine 
gunfire, and aircraft/helicopter noise.  Therefore, despite the 
fact that the record is void of documentation of complaints or 
treatment for hearing difficulty or tinnitus in service, the 
Veteran is competent to describe the nature and extent of his in-
service noise exposure.   See 38 C.F.R. § 3.159(a)(2); 
Washington, supra; Layno, supra.  Thus, the Veteran's account of 
noise exposure is sufficient evidence of acoustic trauma during 
service and acoustic trauma in service is therefore conceded.  

In this case, the Veteran has current diagnoses of bilateral 
hearing loss and tinnitus.  The February 2010 VA Compensation and 
Pension Examination diagnosed the Veteran with bilateral normal 
to mild sensorineural hearing loss and tinnitus.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2009).  In this case, the Veteran had an auditory threshold of 
40 in the 4,000 Hertz frequency in the right ear.  Additionally, 
the speech recognition scores using the Maryland CNC Test were 88 
in the right ear and 90 in the left ear, which is less than 94 
percent.  Therefore, the Veteran's hearing loss is considered a 
disability under VA regulations.  

The Veteran contends that his current hearing loss and tinnitus 
are related to acoustic trauma in service.  Review of the 
Veteran's service treatment records reveals that his entry into 
service examination was conducted in July 1969; the Veteran did 
not report hearing loss or tinnitus.  Further, no hearing deficit 
was noted in the clinical examination, the ears were clinically 
evaluated as normal and the audiometer results showed normal 
hearing.  In June 1970, October 1971 and October 1972, the 
Veteran did not report hearing problems or tinnitus.  Audiometer 
testing also revealed normal hearing in June 1970, October 1971 
and October 1972.  

VA treatment records show that the Veteran had complaints of 
hearing loss.  In an October 2005 audiology note, the Veteran 
reported difficulty hearing in certain environments, such as in a 
classroom, the television, and in an automobile.  The Veteran 
denied tinnitus.  

In a VA Compensation Examination in February 2010, the examiner 
reviewed the claims file, including the service treatment 
records.  The examiner noted the Veteran's in-service noise 
exposures as a helicopter pilot.  The Veteran also reported no 
significant occupational noise exposure after service.  The 
Veteran reported that he had constant tinnitus in both ears since 
active duty.  After physical examination and audiological 
testing, the examiner opined that hearing loss and tinnitus were 
less likely as not (less than 50 percent probability) caused by 
or the result of military acoustic trauma.  The examiner 
explained that review of the Veteran's service medical records 
indicated no clinically significant threshold shift from 
enlistment to separation.  The examiner noted that the Veteran's 
hearing was normal in both ears upon separation from service.  
Further, the examiner noted that in 2005, VA treatment records 
revealed normal hearing.  Regarding tinnitus, the examiner noted 
that in 2005, the Veteran denied tinnitus.  Additionally, there 
were no reports of tinnitus in service and the onset of tinnitus 
could not be correlated to the dates of military service.  

In August 2010, the Veteran testified that he began to notice 
hearing problems when he returned from Vietnam.  He testified 
that he had over 300 hours of combat flying hours in Vietnam.  He 
explained that he had a hard time hearing conversations in a 
crowded room or with background noise.  He indicated that he had 
tinnitus since service.  He explained that he had the sound of 
crickets in his ears, therefore, when asked by a doctor if he had 
ringing in his ears, he responded that he did not have ringing in 
his ears.  

Initially, the Board notes that there is no medical evidence 
depicting symptoms of or a diagnosis of bilateral hearing loss 
within one year after separation from service.  Therefore, 
service connection cannot be presumed.  See 38 C.F.R. §§ 3.307, 
3.309.  The first complaint of hearing problems was in July 1977 
VA Compensation and Pension Examination when the Veteran reported 
hearing loss in his right ear.  

The Board notes that the Veteran has repeatedly asserted that his 
current bilateral hearing loss and tinnitus are related to his 
period of active service and has reported that he had tinnitus 
and hearing problems since service.  While the Veteran is 
considered competent to report his hearing difficulties and 
tinnitus, his opinion regarding the cause of his hearing loss and 
tinnitus is afforded no probative value because, as a lay person, 
he lacks the requisite medical expertise to determine the 
severity of hearing loss or render a competent medical opinion 
regarding its cause. Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Furthermore, the Board finds that the VA examination is adequate.  
It is based upon consideration of the Veteran's prior medical 
history and examinations, and also describes the disabilities in 
sufficient detail so that the Board's evaluation will be a fully 
informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007).  The examiner also provided a rationale for his 
conclusion.  As such, the Board finds the VA examination 
probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) 
(factors for assessing the probative value of a medical opinion 
are the physician's access to the claims file and the 
thoroughness and detail of the opinion).  The Board affords 
greater probative value to the opinion provided by the VA 
examiner with respect to the claim for service connection for 
hearing loss as the VA examiner has the requisite expertise to 
render such opinion and provided a sound rationale for the 
opinion based on review of the claims folder and examination of 
the Veteran.  

While the Board recognizes that service treatment records are 
absent of any references to tinnitus, the first documentation of 
tinnitus was noted many years after discharge, and the VA 
examiner concluded that it was not at least as likely as not that 
tinnitus was related to service, the Veteran has reported that he 
has experienced tinnitus since service and the Veteran is 
considered competent to report the observable manifestations of 
his claimed disorder of tinnitus.  See Charles v. Principi, 16 
Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay 
observation").  Moreover, the Board finds the Veteran's report of 
having experienced a continuity of tinnitus symptomatology since 
service to be credible as there is no contradictory evidence in 
the record.  Furthermore, the Veteran explained that he told the 
physicians that he did not have ringing in his ears because he 
had the sounds of crickets in his ears.  The Board finds the 
Veteran credible regarding tinnitus and affords the Veteran's 
statements with respect to continuity of symptomatology since 
service significant probative value.

Thus, in consideration of the foregoing, the Board finds that the 
preponderance of the evidence weighs against the Veteran's claim 
of service connection for bilateral hearing loss.  Although the 
Veteran is shown to have sustained acoustic trauma in service, a 
bilateral hearing impairment as defined by VA regulation did not 
manifest until many years after service and has not been linked 
by competent medical opinion to active military service to 
include acoustic trauma sustained therein.  Thus, the competent 
evidence of record does not establish a causal link between the 
Veteran's current bilateral hearing loss and his period of active 
military service.  See Wade v. West, 11 Vet. App. 302 (1998) 
(holding that evidence of a causal nexus between an in-service 
event and a current disability is still required even when a 
veteran is shown to have participated in combat).  Additionally, 
the first complaint of hearing problems was in July 1977, many 
years after separation in 1973.  The passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence that weighs 
against a claim of service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  Therefore, the Board must find that service connection 
for bilateral hearing loss is not warranted in this case.

In reaching the above conclusion pertaining to hearing loss, the 
Board notes that under the provisions of 38 U.S.C.A. § 5107(b), 
the benefit of the doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of positive 
and negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the Veteran's 
bilateral hearing loss claim and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, with respect to tinnitus, the Board finds that the 
evidence is in approximate balance as to the material issue of 
whether the Veteran's current tinnitus is related to his period 
of active service.  The Veteran credibly reported tinnitus since 
service and the Veteran explained the contrary finding in October 
2005, while the VA examination is against his contentions.  
Therefore, the evidence does not preponderate against the 
Veteran.  Thus, the Board resolves any reasonable doubt in favor 
of the Veteran and finds that service connection for tinnitus, 
which the Veteran has credibly and competently reported had its 
onset in service and has continued since that time, is warranted.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


